Citation Nr: 1537922	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the June 2010 rating decision, the RO denied to reopen the claim of entitlement to service connection for bilateral hearing loss and entitlement to a rating in excess of 50 percent for PTSD.  In July 2010, the Veteran submitted a notice of disagreement and was provided with a statement of the case in September 2010.  In a January 2011 statement, the Veteran, again, expressed his disagreement with the June 2010 rating decision, particularly as to the issue of entitlement to an increased disability rating for PTSD in excess of 50 percent.  In a February 2011 correspondence, the Veteran's representative clarified that the Veteran's January 2011 statement was in lieu of a VA form 9 (substantive appeal), as to the issue of entitlement to an increased disability rating for PTSD in excess of 50 percent.  The RO has construed the January 2011 statement as a timely substantive appeal as to the issue of entitlement to an increased disability rating for PTSD in excess of 50 percent.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).  Under these circumstances the Board finds that the issue of entitlement to an increased disability rating for PTSD in excess of 50 percent is before the Board.  See 38 C.F.R. § 20.202 (2014).

Likewise, as to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the evidence of record contains no VA form 9 or any other document that could be construed as a VA Form 9.  Thus, the Veteran did not perfect his appeal as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the Board does not have jurisdiction over this claim.  See 38 C.F.R. § 20.200 (2014) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).



FINDING OF FACT

PTSD is not manifested by a disability picture that results in or nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, a pre-decisional notice letters dated in April 2010 and May 2010 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, these letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as, VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in April 2010 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 50 percent disability rating for his PTSD throughout the appeal period.  As will be discussed below, staged ratings are not appropriate.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 45 to 62 as determined by a VA examiner and a private treatment provider.  These scores are indicative of mild symptoms to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Here, the Veteran seeks a disability rating in excess of the currently assigned 50 percent for his service-connected PTSD.  

The Veteran was afforded a VA examination in April 2010.  The examiner documented the Veteran's current symptoms of sleep impairment; irritability or outburst of anger; hypervigilance; exaggerated startle response; impairment of short term memory; and obsessive, ritualistic, and inappropriate behavior.  The Veteran reported that he achieves four hours of sleep each night and tends to nap during the day.  He stated that his mood is mostly "content" and does not exhibit periods of depression.  The Veteran denied any delusions, panic attacks, homicidal or suicidal thoughts, or hallucinations.  He reported that he has never been married or in a long term relationship.  He stated he maintains a close relationship with his mother; he speaks to her on a daily basis.  His father passed away twenty-five years ago.  He has three sisters.  He characterized himself as a "loner."  He socializes with female coworkers; but, outside of his employment he avoids others.  In his leisure time, he refurbishes tractors or old cars.  He enjoys staying busy, particularly with his employment.  He has been self-employed for 20 years; his employment involves medical equipment services provided to hospitals and clinics.  

The April 2010 VA examiner found that the Veteran's speech was spontaneous; the VA examiner explained that the Veteran "tends to ramble."  The VA examiner described the Veteran's thought process as "rambling."  He exhibited normal thought content, judgement, intelligence, and insight.  He has impairment of short term memory.  He has "good" impulse control.  He is able to maintain activities of daily living including personal hygiene; particularly, he arrived to the VA examination adequately groomed and casually dressed.  The examiner characterized the Veteran's behavior as inappropriate and obsessive; the examiner provided that the Veteran is very blunt and he tends to be a "perfectionistic" as he is particular about how he keeps things.  The examiner noted that the Veteran avoids activities, places, or people that arouse recollections of trauma, which result in feelings of detachment from others.  He has difficulty controlling his anger as he tends to express his anger with verbal aggression.  He has difficulty showing affection in relationships.  The examiner diagnosed PTSD and negativistic, narcissistic personality traits.  A 62 GAF score was assigned.  The examiner opined that the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The VA examiner reasoned that the Veteran functions well in his profession, interaction with others can become problematic, and his frustration with others causes social isolation. 

In an April 2011 private PTSD examination report, the Veteran reported sleep impairment; he achieves five to six hours of sleep each night, has nightmares, and will nap during the day.  He described that he frequently exhibits intrusive thoughts concerning his Vietnam combat service.  He avoids Veteran's and Memorial Day events.  He stated that he has no hobbies.  Upon returning from Vietnam, he experiences feeling of detachment.  He has very few friends; however, he has one close friend.  He avoids social interaction with others.  He stated that he has adequate concentration and focus retention, during the course of his employment.  However, outside of work he experiences short term memory loss and inadequate concentration.  He reported a consistent work history throughout the years.  Currently, he is self-employed; he explained he must work independently as he has had difficulty getting along with co-workers and supervisors.  He mentioned his employment requires him to be on the road frequently.  He reported that at times he can control his anger, but he experiences outburst of anger.  He has experienced hallucinations when first waking up from a deep sleep.  He reported that he has had suicidal thoughts in the past and "my dad took away my weapons once."

The April 2011 private examiner noted that the Veteran refused to partake in psychological testing.  The private examiner commented that the Veteran was not defensive.  The private examiner found that the Veteran exhibited a normal thought process.  The VA examiner noted that if the Veteran is not working he experiences impairment of short term memory; he stated he has to write himself notes.  He is hypervigilance, as he reported he puts his back against wall, so he can be aware of his surroundings.  He is able to maintain activities of daily living including personal hygiene.  The private examiner noted that the Veteran does not work well with others, "if he was not self-employed he would certainly be unemployed."  The Veteran was diagnosed with PTSD and assigned a 45 GAF score.  The private examiner opined that the Veteran exhibits mood impairment, difficulty in establishing effective work, social and family relationships. 

In a May 2011 VA examination (which was conducted by the same April 2010 examiner) the examiner documented the Veteran's current symptoms of sleep impairment; irritability or outburst of anger; hypervigilance; exaggerated startle response; impairment of short term memory; and obsessive, ritualistic, and inappropriate behavior.  The Veteran denied any delusions, panic attacks, depression, homicidal or suicidal thoughts, or hallucinations.  He reported impairment of short term memory, such as, forgetting where he is going while driving and needing to set reminders on his cell phone.  He continued to report that he has never been married or in a long term relationship.  While he has three sisters, he reported he has a close relationship with only two of his sisters.  He maintains a close relationship with his mother.  He stated he has a few friends; particularly one good friend that lives in state.  He expressed that he like weapons; however, he avoids hunting and shooting in groups.  He expressed he has no interest in making additional friends; particularly, ones whom did not serve in the military.  He reported a recent verbal altercation with a police officer; the Veteran made a snarky remark to the officer.  He has no history of violence.  He lives alone and has been self-employed for over twenty years; which involves medical equipment services.  He stated "he loves working."  He indicated that is never absent from work.  

The May 2011 VA examiner characterized the Veteran's speech as spontaneous and his thought process as "rambling;" he fails to respond to a direct question.  His judgement and insight were intact.  His behavior was inappropriate; he "speak[s] his mind fairly directly."  He exhibits obsessive, ritualistic behavior, as the Veteran reported that he has been referred to as a "hoarder," because he keeps his shop filled with items.  He did not experience impaired impulse control.  He endorsed hypervigilance as the reported that in public settings, such as restaurants, he will sit with his back against a wall or if he is at home, he often checks locks.  The Veteran was neatly groomed, casually dressed, and good hygiene; however, the examiner indicated that the Veteran is unable to maintain activities of daily living.  He has impairment of short term memory.  The examiner diagnosed PTSD and negativistic, narcissistic personality traits.  The examiner explained that the Veteran exhibits personality characteristics that likely contribute to some of his interpersonal disconnects.  A 62 GAF score was assigned.  The VA examiner opined that the 45 GAF score assigned in the April 2011 private examination report was solely based on interview data rather than actual psychological test results.  As to functional impact, the VA examiner opined that the Veteran "maintains work relationships well, but implies that he can be abrasive at times."  The examiner stated that the "Veteran's level of functioning is not much different than a year ago."  The Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with generally satisfactory functioning (routine behavior, self-care, and normal conversation normal).  The VA examiner explained that the Veteran

continues to keep people at a distance, as he has few friends.  He has satisfactory relationships with his sisters and mother, however[, h]is social life is limited, partly because he likely tends to alienate people with his bluntness.  His work performance is excellent, as he has been successfully self-employed for several years.  He says he maintains good working relationships with his customers.  

See VA examination report dated May 2011.

The evidence shows that in addition to the service-connected PTSD, the Veteran has been diagnosed with negativistic, narcissistic personality traits.  See VA examination reports dated April 2010 and May 2011.  The VA examiner did not differentiate between symptomatology associated with the Veteran's PTSD and the nonservice-connected negativistic, narcissistic personality traits.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to the PTSD for the purposes of assessing the severity of that disability.
Throughout the pendency of the appeal, the Veteran's PTSD, has manifested by symptoms of sleep impairment; irritability or outburst of anger; hypervigilance; exaggerated startle response; problems sustaining  work and social relationships; impairment of short term memory; and obsessive, ritualistic, and inappropriate behavior.  Crucially, the findings of the April 2010 and May 2011 VA examination reports concluded that the Veteran's PTSD symptomatology was indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated in the assignment of a 30 percent disability rating and does not meet or approximate the criteria for higher ratings. 

The Board finds that the next higher rating, 70 percent, is not warranted.  While there are a few symptoms, listed above, similar to symptoms associated with a 70 percent disability rating (namely obsessional rituals; impaired impulse control, such as unprovoked irritability; and an impairment in the ability to establish and maintain effective relationships), the Veteran's symptoms do not arise to such frequency, duration, or severity to in result occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See Vazquez-Claudio, 713 F.3d at 117.  For instance, the April 2010 and May 2011 VA examiner documented the Veteran's obsessive, ritualistic behavior; however, the evidence does not reflect or suggest that such behavior rose to the level that caused interference with his routine activities.  Rather, the evidence showed that the Veteran has been consistently able to maintain his employment for over twenty years and participates in activities other than work, such as refurbishing old cars.  As to irritability, while the VA and private examiner noted the Veteran's irritability or outburst of anger, the April 2010 and May 2011 examination reports consistently documented that he exhibited good impulse control.  Although the Veteran reported difficulty controlling his anger, such as the verbal altercation event with an officer, his temper and anger never arose to periods of violence.  In fact, the Veteran reported that he has no history of violence.  Additionally, while the April 2011 private examination report suggests that the Veteran is unable to establish and maintain effective relationships, the evidence shows that he is able to maintain social relationships with some family members, a few friends, and that he interacts successfully with female co-workers.  Furthermore, the May 2011 VA examiner reported that the Veteran "has satisfactory relationships."  As such, the Board finds that the Veteran's symptoms of do not occur with such frequency, duration, or severity so as to result in occupational and social impairment with deficiencies in most areas.

The criteria for a 100 percent rating are not met.  The examiners reported irritability, inappropriate behavior, suicidal ideation, and hallucinations, which are similar to symptoms associated with a 100 percent disability rating (such as persistent danger of hurting self or others, grossly inappropriate behavior, and persistent delusion or hallucinations) however the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the Veteran's irritability or suicidal ideation did not arise to the level of persistent danger of hurting self or others as contemplated in the 100 percent rating.  As indicated above, the Veteran's irritability was expressed typically as verbal aggression.  Notably, during the April 2011 private examination the Veteran reported that he had suicidal ideation in the past and "my dad took away my weapons once."  The Board points out that during the April 2010 VA examination, the Veteran stated that his father passed away in 1990; thus, the Veteran's reported suicidal ideation was more than 20 years ago-not during the appeal period.  He denied suicidal ideation on VA examinations in 2010 and 2011.  

The private medical report notes a history of hallucinations after sleep; yet the Veteran denied hallucinations or delusions on VA examinations and no thought impairment was noted on mental status interview.   With regard to inappropriate behavior, the evidence shows that the Veteran is blunt and speaks his mind freely.  See VA examination reports dated April 2010 and May 2011.  However, there is no indication to suggest that the Veteran's inappropriate behavior would be characterized as "grossly."  Also, the Veteran reported short term memory loss; however, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.  

Crucially, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

The Veteran has been assigned GAF scores of 45, 60, and 62, which reflect various levels of impairment from mild symptoms to serious impairment.  In reconciling the various reports, the Board finds that the GAF score of 45 is an outlier when compared to contemporaneous GAF scores during the appeal period, and the 45 GAF score does not accurately depict the elements of the Veteran's present PTSD symptomatology.  See 38 C.F.R. § 4.2.  The exhibited symptoms are in the mild to moderate range and the 60-62 GAF scores are a more accurate assessment of psychiatric impairment.  As such, the Veteran's actual symptoms reported and/or shown are suggestive of no more than occupational and social impairment, with reduced reliability and productivity, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time during the appeal period.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD, warrants disability ratings in excess of 50 percent.

IV.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, the rating criteria specifically address the Veteran's PTSD.  As indicated above, the April 2010 and May 2011 VA examination reports noted the Veteran's complaints of sleep impairment; irritability or outburst of anger; hypervigilance; exaggerated startle response; impairment of short term memory; and obsessive, ritualistic, and inappropriate behavior; however, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned 50 percent disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his PTSD, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by a service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's PTSD may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Here, the evidence shows that the Veteran has been self-employed for over twenty years.  See VA examination reports dated April 2010 and May 2011.  The Veteran has stated that he "loves his job" and that he has been able to concentrate and focus during the course of his employment.  See private examination report dated April 2011.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  Accordingly, a clear preponderance of the evidence is against a finding that the severity of to his PTSD, warrants a TDIU.


ORDER

Entitlement to an increased disability rating PTSD, in excess of 50 percent, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


